

115 HR 1464 IH: National Institute of Standards and Technology Surviving Unprecedented Climate Change Effects with Standard Setting (NIST SUCCESS) Act of 2017
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1464IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Mr. Cartwright (for himself, Mr. Cohen, Mr. Curbelo of Florida, Mr. Kilmer, Mr. McGovern, and Mr. Soto) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the National Institute of Standards and Technology to convene an effort to make available
			 to standard-developing organizations a consistent, authoritative set of
			 climate information, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Institute of Standards and Technology Surviving Unprecedented Climate Change Effects with Standard Setting (NIST SUCCESS) Act of 2017.
		2.Identification of information
 (a)In generalThe National Institute of Standards and Technology shall identify a consistent, authoritative set of climate information, emphasizing forward-looking climate information and projections, to assist Federal and non-Federal organizations that develop standards, building codes, and voluntary certifications to appropriately anticipate extreme weather and other climate change challenges.
 (b)Convening agenciesIn order to identify information as required under subsection (a), the National Institute of Standards and Technology, in coordination with the United States Global Change Research Program and the Mitigation Framework Leadership Group, shall convene relevant Federal agencies.
 (c)DefinitionsFor purposes of this section— (1)the term extreme weather includes observed or anticipated severe and unseasonable atmospheric conditions, including drought, wildfire, heavy precipitation, hurricanes, tornadoes and other windstorms (including derechos), extreme heat, extreme cold, sustained temperatures or precipitation that deviate from historical averages, and any other weather event that the National Institute of Standards and Technology, in coordination with the United States Global Change Research Program and the Mitigation Framework Leadership Group, determines qualifies as extreme weather; and
 (2)the term other climate change challenges means wildfires, king tides, rising sea levels, and any other climate change-related challenges that the National Institute of Standards and Technology, in coordination with the United States Global Change Research Program and the Mitigation Framework Leadership Group, determines qualify as climate change challenges other than extreme weather.
 3.Dissemination of informationThe National Institute of Standards and Technology, with appropriate assistance from relevant Federal agencies, shall—
 (1)identify Federal and non-Federal efforts to set standards, building codes, and voluntary certifications relating to energy, government facilities, transportation systems, water and wastewater systems, and other infrastructure and systems that may depend on accurate climate information and projections; and
 (2)take appropriate steps to make information identified under section 2 available to the entities setting such standards, codes, and certifications.
 4.Coordination of Federal standard-setting effortsThe National Institute of Standards and Technology shall coordinate Federal agencies’ efforts— (1)to set standards, building codes, and voluntary certifications relating to energy, government facilities, transportation systems, water and wastewater systems, and other infrastructure and systems that may depend on accurate climate information and projections; or
 (2)to contribute to the setting of such standards, codes, and certifications by others. 